Mr. Justice Buchanan
delivered a concurring opinion, as follows:
The provision of the act . in question which exempts the bonds authorized to be issued by the act from taxation by the State or any county or municipality thereof must depend for validity upon the power of the legislative department of the State to create such an exemption. The constitution of 1870 divides the powers of the State government into three departments, and these departments are legislative, executive, and judicial. Article 2, section 1.
No person or persons belonging to one of these departments shall exercise any af the powers belonging to either of the others, except in cases directed or permitted by that constitution. Article 2, section 2.
A state is defined by Yattel to be a body politic or a society of men united to promote their safety and advantage by means of their union, who are guided and directed by a public political authority or government. :<The government is the ligament that holds the political society together, and when that is destroyed, the society, as a political body, is dissolved.” Thomas v. Taylor, 42 Miss., 651, 2 Am. Rep., 635; Keith v. Clark, 97 U. S., 454, 24 L. Ed., 1071.
In the case, last named it is said:
“Such a society has her affairs and.her-interests. She deliberates and takes resolutions in common, thus *469becoming a moral person, who possesses an understanding and a will peculiar to herself, and is susceptible of obligations and rights.”
The State of Tennessee, under her constitution of 1870, is then a body politic, the component parts of which are individual citizens, united under that constitution for purposes of government, that government to be carried on and administered by means of the three agencies above named. Each of these three agencies in their respective spheres are bound by the constitution to act within the scope of the powers conferred by that instrument. No one of the three agencies may do an act outside of the scope of its authority as limited by the constitution; and an act done by any one of such agencies outside of the scope of its authority is void.
An act of the legislature, therefore, can only be valid; when it is within the powers granted to that department! by the constitution of the State, either by express pro-' vision or necessary implication from the nature of the1 powers which this department is required to exercise in the general scheme of the government of the State. There, is no express power conferred by the constitution on the legislative department to pass an act authorizing the issuance of bonds, but it has long been held that such! power existed as one of necessity. The existence of this' power arising out of no express grant but out of necessity does not, however, carry with it, as an incident.’ the exercise of any farther power than the necessity of. the State requires to be exercised. The power of taxation is a sovereign power of the State. It is that power in the State which makes possible its existence, and, be*470ing so, it is its highest and most important power. It is infinitely more important than the power of the State to borrow money. The latter power is a mere business act on the part of the State, such an act as the most necessitous man may do. But the State’s power to tax is its highest power, the basis of its credit. And it seems a very far cry to hold that a concession by the State of power in its legisla.tive_department to perform the sordid business act of borrowing money carries with it as an incident the right to exercise the very highest power which the State possesses, and which, if improperly or unfaithfully exercised, might produce the greatest mischief to the State, going even to the extent of imperiling its existence.
Is it fair to the State to assume that the silence of the constitution upon the subject of legislative authority to pass an act providing for the issuance of bonds is to be taken as an indication that, in the esteem of the State, its power to borrow money stands higher than its power to tax, and that in default of express authority conferred by the constitution upon the legislature to pass such an act an implied authority to do that act will be held to exist, and to carry along with it another implication that the legislative department is clothed with authority to invade and nullify the taxing power of the State by granting an exemption from taxation under the guise of contract or whatever other guise? I think not.
Even in the absence of any express provisions of the constitution to the contrary of the last proposition, it would not be fair to imply that the constitution by si*471lence in respect to the agency through which the State might act in the borrowing of money conferred upon the legislature the power to tamper at its will with the right of the State to collect or not collect taxes upon property having a taxable situs witliin its borders; for to admit such an implication to be fair is to say that the legislative department is the State, that the creature lias become more powerful than the creator, and that the agent has usurped unto himself the identity and the power of the principal.
But the constitution of 1870 is not silent as to the power of the legislature .to tamper with the highest prerogative and most sovereign power of the State. By article 2, section 28, of that instrument, it is provided that:
“All property, real personal, or mixed, shall be taxed, but the legislature may exempt such as may be held by the State by counties, cites, or towns, and used exclusively for public or corporation purposes; and such as may be held and used for purposes purely religious, charitable, scientific, literary, or educational,” etc.
Here a direct limitation is laid upon the power of the legislative department of the State beyond which that body may not pass. By it the principal says to the agent: Do not invade my taxing power. That power I reserve to myself. You must not attempt to invade it under the guise of the. execution of any other power which I may have conferred upon you by this instrument.
And it matters not by what shift or device the agent *472may attempt to invade the sanctuary of action which the sovereign State as principal has reserved for its own sphere of action. The act of invasion is void and of no effect.
For the reasons above indicated, I think the attempted exemption of the bonds from taxation cannot be upheld., And for these reasons I concur in the result reached by Mr. Justice Williams in delivering the opinion of the majority of the court.